Per Curiam.
The contract provided in substance that any portion of the concrete could be removed for inspection or for any other purpose; that if the inspection showed that the work was not in accordance with the contract, no payment should be made to the contractor for removal or replacement; otherwise, *798the contractor was to be paid for such removal and replacement at contract prices. We agree with the Court of Claims that the work was performed in substantial accordance with the contract. The contractor was, therefore, entitled to payment only on the basis of contract prices. The judgment should be modified by reducing the amount of the award to $848, with interest from December 15, 1925, and as so modified affirmed, without costs. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ. Judgment modified by reducing the amount of the award to $848, with interest from December 15, 1925, and as so modified affirmed, without costs of this appeal to either party. Tenth finding of fact and third conclusion of law modified.